I have the honour to convey to you, on behalf
of the United Arab Emirates, our sincere
congratulations and regards on your election to the
presidency of the fifty-fifth session of the General
Assembly. We are confident that your experience in
international affairs will contribute to the success of
this session's proceedings. We also thank your
predecessor, His Excellency the Minister for Foreign
Affairs of Namibia, for the efficient manner in which
16

he directed the work of the previous session. I would
also like to express our appreciation to Secretary-
General Kofi Annan for his prudent leadership and for
the efforts he exerts to strengthen the role of the United
Nations in maintaining peace, security and stability in
the world.
The convening of the Millennium Summit a few
days ago in this world forum was a clear embodiment
of the political will of the leaders of the world to deal
effectively with the problems and challenges that face
the international community, such as the proliferation
of proscribed weapons, armed conflicts and increasing
poverty and debt, as well as other attendant
transnational issues, such as drugs, organized crime,
international terrorism, environmental pollution,
persistent violations of human rights and the disparities
resulting from globalization and information
technology.
The consequences of these prevailing conditions
have, more than ever before, reinforced our awareness
of the importance of adhering to the principles
embodied in the Charter of the United Nations and of
consolidating the rule of international law through the
peaceful settlement of disputes, respect for the
principle of equality and the right to self-
determination, as well as of strengthening the spirit of
cooperation and tolerance among the different cultures,
beliefs and legacies of the various civilizations, for
achieving the desired security, stability and human
development.
The United Arab Emirates reiterates its welcome
of the border treaties concluded between the Kingdom
of Saudi Arabia and both the State of Kuwait and the
Republic of Yemen, as an important political and
historic event that will promote confidence-building
measures and good neighbourly relations. At the same
time, we call upon the Islamic Republic of Iran to
follow the example of those fraternal States and to
respond to our peaceful initiatives that call for either
entering into direct and serious bilateral negotiations
aimed at finding a peaceful solution for ending Iran's
occupation of our three islands Greater Tunb, Lesser
Tunb and Abu Musa, or agreeing to submit the dispute
to the International Court of Justice.
In this context, we would like to reaffirm that all
actions and measures taken unilaterally by the Islamic
Republic of Iran on those three islands and its
continued construction of military and civilian
installations on them, are illegal measures considered
null and void, and do not establish or entail any legal
rights, regardless of the duration of the occupation. In
fact, they represent a violation of the territorial
sovereignty of the United Arab Emirates and
contravene the principles and purposes of the Charters
of both the United Nations and the Organization of the
Islamic Conference, as well as declared Iranian
peaceful intentions in the region.
More than a year has elapsed since the Gulf
Cooperation Council entrusted a tripartite Ministerial
Committee, composed of the Kingdom of Saudi
Arabia, the Sultanate of Oman and the State of Qatar,
with developing a mechanism for direct negotiations
between the United Arab Emirates and the Islamic
Republic of Iran. Iran has not yet responded to any of
the endeavours of that Committee, thus preventing the
reinforcement of the foundations of peace and security
in the Arab Gulf region.
Despite the fact that almost ten years have
elapsed since the end of the second Gulf War, the Arab
Gulf region is still experiencing the negative effects of
that War. Consequently, it is imperative that political
and diplomatic efforts continue in order to find a
peaceful solution that would lead to ending the human
suffering of the Iraqi people. At the same time, we
invite the Iraqi Government to cooperate by completely
fulfilling its obligations, particularly those relating to
the release of Kuwaiti and other countries' prisoners of
war or detainees and to the restitution of Kuwaiti
property, in implementation of the resolutions of the
Security Council. In this regard, we would like to
underline the importance of respecting the national
sovereignty, territorial integrity and political
independence of both Iraq and Kuwait, as well as
refraining from the threat or use of force, in order to
ensure the entrenchment of security and stability in the
region.
The Middle East peace process recently witnessed
important developments during which major efforts
were exerted with the objective of arriving at equitable
and fair solutions based on the resolutions of
international legitimacy and the principle of land for
peace. Yet, despite all those efforts and all the flexible
and constructive proposals put forward by the
Palestinian side for finding a comprehensive and just
solution to the Palestine issue in all its aspects, the
Israeli Government persisted in its positions of
procrastination, delay and stalling, and in failing to
17

abide by the agreements it had concluded with the
Palestinian side.
Thus, in affirming our position of solidarity with
the fraternal Palestinian people and their leadership,
represented by the Palestinian Authority, we renew our
call to the co-sponsors of the peace process — in
particular the United States of America — and the
other active States to continue exerting political and
diplomatic efforts that support and promote
negotiations between the Palestinian and Israeli sides,
with the aim of finding a just and comprehensive
settlement of the Palestine issue. In particular this
settlement should resolve the issues of Al-Quds Al-
Sharif and the refugees, on the basis of Security
Council resolutions, especially resolutions 242 (1967)
and 338 (1973). This should enable the Palestinian
people to exercise their legitimate and inalienable
rights to return to their homeland and to establish their
own independent State, with Al-Quds Al-Sharif as its
capital.
Also in this context we reaffirm our unceasing
support of the position of sisterly Syria in its efforts to
regain its Golan territory up to the line of 4 June 1967.
We call on the international community to demand that
Israel resume negotiations on the Syrian track on the
basis of relevant United Nations resolutions, in the
interest of attaining peace, stability and growth for all
the States and peoples of the region.
The United Arab Emirates, in welcoming once
again fraternal Lebanon's regaining of its territory,
expresses support for Lebanon's efforts to complete the
extension of its sovereignty over all of its national soil.
In the same vein, we support the demands of
sisterly Libya that the economic sanctions imposed on
it be lifted, particularly since it has implemented
relevant Security Council resolutions.
We also express our satisfaction at the outcome of
the recent Somali reconciliation conference in Djibouti
and invite all Somali factions to reinforce national
unity for the sake of restoring peace, stability and
sustainable development to Somalia and the rest of the
region of the Horn of Africa.
The growing number of problems resulting from
the continuation of wars, disputes and ethnic cleansing
in some parts of the African continent, the Balkans,
South Asia, Afghanistan and other places is a source of
constant concern for the international community.
Consequently, we support all regional and international
efforts aimed at dealing with these issues by peaceful
means, and we emphasize that just and lasting
resolution of these issues cannot be attained until the
parties concerned demonstrate the necessary political
will to achieve national reconciliation and demonstrate
their commitment to implement relevant Security
Council resolutions.
Despite international unanimity, shown in the
Disarmament Conference and other international
forums, regarding the need to limit the spread of
weapons of mass destruction, particularly nuclear
weapons, progress in this field remains slow, which is a
matter of concern to us. We are particularly concerned
at this time as some States are striving to outdo each
other in stockpiling certain classes of these weapons, in
particular nuclear arms and ballistic missiles, as a
means of settling their territorial disputes. Since such
actions escalate conflicts and disrupt the strategic
security balance, at both the regional and international
levels, we call upon the States concerned to review
their policies in this respect and to promote the
establishment of zones that are free of weapons of mass
destruction, including nuclear weapons, especially in
the Middle East, the Arab Gulf and the Indian Ocean.
We also urge the international community to demand
once again that the Israeli Government accede to the
Treaty on the Non-Proliferation of Nuclear Weapons
and agree to subject its nuclear facilities to
International Atomic Energy Agency safeguards.
Despite the multidimensional changes that the
world economy is witnessing as a result of the
deregulation of markets, globalization and modern
technology, the economic and social gap between the
developed and developing States still exists and is
growing — thereby exacerbating poverty and
unemployment, environmental degradation and debt
accumulation. Thus, the convening of the Millennium
Summit and the Summit's Declaration highlight the
great importance our countries attach to these issues.
This makes it incumbent on all of us to work
assiduously on carrying out the commitments and
undertakings contained therein regarding the creation
of an environment favourable to development,
elimination of poverty and free access for the exports
of the least developed countries to the markets of
industrialized countries. I confirm the determination of
the United Arab Emirates to support this plan and to
18

work towards narrowing the gap between the rich and
the poor.
The United Arab Emirates continues its sustained
efforts in support of economic- and social-development
projects in many countries of the world, particularly in
Africa and Asia, be it through direct participation in
financing such projects or by supporting international
and regional efforts to attain those goals.
Finally, the ever-increasing burden of economic,
social and human development, which is the first
safeguard of the political stability that we desire,
demands that mechanisms for regional and
international cooperation, foremost among which is the
United Nations, be created. Hence, we call for
continued efforts to carry out the structural reform and
development of the world Organization, in particular
the Security Council and the General Assembly, so that
the Organization can keep pace with the rapid changes
in international relations.